Citation Nr: 0414939	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-09 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $2,693.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active military service from January 1969 to 
March 1991.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California.  

In May 2001 the Board remanded the case to the RO for 
additional development and adjudication of the issue whether 
the creation of the overpayment of VA compensation benefits 
is valid.  


FINDINGS OF FACT

1.  The veteran received an additional compensation allowance 
for his two sons during the period from January 19, 1999 
through May 28, 1999, for which they elected and received 
Chapter 35 educational benefits.  

2.  The acceptance of Chapter 35 educational benefits for 
this period resulted in an overpayment of compensation 
benefits in the amount of $2,693.60.  

3.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.  

4.  Recovery of the overpayment would not deprive the veteran 
or his family basic necessities or otherwise result in undue 
financial hardship.




CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $2,693.60 would not violate the standard of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1998, the RO granted entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  The RO also granted 
basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35, effective from October 1, 1998.  

In January 1999, the veteran and his sons submitted 
applications for Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35, VA Forms 22-5490.  In April 1999, the 
veteran and his sons submitted two additional applications 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.  These applications were for J-1 and J-2 and both 
were signed on April 27, 1999.  The veteran as the parent 
also signed both applications.  Each claimant certified that 
he understood the effects of an election of Chapter 35 
benefits and that they each elected to receive such benefits 
from January 27, 1999.  At the time they submitted the 
applications, both sons were 20 years old.  

In June 1999, the VA Educational Center in Muskogee, 
Oklahoma, granted Dependents' Educational Assistance benefits 
to both J-1 and J-2.  The RO received notice of the award 
from that facility on June 28, 1999.  The notice shows that 
J-1 and J-2 elected and were in receipt of Dependents' 
Educational Assistance benefits, effective from January 
19,1999.  The evidence shows that the benefit payments were 
issued to J-1 and J-2 on July 1, 1999, based on their 
enrollment in 4 units of college classes for the period 
January 19, 1999, through May 28, 1999.  

By letter dated July 6, 1999, the RO notified the veteran of 
a proposal to remove the additional compensation allowance he 
had been receiving for J-1 and J-2 based on their school 
attendance, effective January 19, 1999.  The RO notified the 
veteran that the election of Chapter 35 educational benefits 
by J-1 and J-2 was final and could not be changed.  The RO 
also notified the veteran that further payments of 
compensation based on school attendance after their 18th 
birthdays were prohibited once they cashed their first check 
under Chapter 35.  

By letter dated September 9, 1999, the RO removed J-1 and J-2 
from the veteran's compensation award, effective January 19, 
1999, based on the notification from the VA Educational 
Center in Muskogee, Oklahoma, that they had elected and were 
in receipt of Chapter 35 educational benefits.  The RO also 
notified the veteran that this action would create an 
overpayment of benefits.  Later that month, the RO notified 
the veteran that an overpayment in the amount of $2,693.60 
had been created.  

In October 1999, the veteran requested waiver of the 
overpayment.  The veteran argued that his sons did not 
receive any money from VA for educational expenses while they 
were actually attending school.  He also argued that 
collection of the overpayment would result in undue financial 
hardship for his family.  

In October 1999, the veteran submitted a Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver.  
He listed a $3,143.00 monthly net income for himself and a 
$1,062.00 monthly net income for his spouse.  The total net 
monthly income for himself and his spouse was $4,205.00.  He 
listed his monthly expenses as $4,123.27.  This represented 
monthly $2,135.00 in living expenses and $1,988.27 in monthly 
payments on installment contracts and other debts.  He also 
listed total assets in the amount of $90,018.00.  

In his January 2000 notice of disagreement, the veteran 
stated that his spouse was out of work due to a knee injury 
and she would not be able to work for up to six months 
following upcoming knee surgery.  He also stated that one of 
his cars had been stolen but he remained under an obligation 
to pay the outstanding balance.  He stated that his sons had 
still not received any money from VA for their education.  He 
argued that repayment would cause a greater hardship.  

In February 2000, the RO received another Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver.  
He stated that his spouse was out of work and they had to 
sell some assets to pay debts.  He stated that his reported 
assets were different because he had used incorrect figures 
supplied to him by a mortgage company.  He listed a $3,217.00 
monthly net income for himself and a $0.00 monthly net income 
for his spouse.  He listed his monthly expenses as $3,791.26.  
This represented monthly $1,755.00 in living expenses and 
$2,036.26 in monthly payments on installment contracts and 
other debts.  He also listed total assets in the amount of 
$37, 514.00.  The Board notes that he reported more than 
$50,000.00 less in assets than he reported approximately four 
months earlier.  

In his May 2000 substantive appeal, the veteran again stated 
that his sons did not receive any money from VA for 
educational expenses while they were attending school.  He 
argues that his sons had to drop classes in March 1999 
because they did not have money to pay for books.  He 
indicated that the first check was issued in July 1999, which 
was subsequent to that semester, and "[t]hey never received 
the check or cashed them."  Alternatively, the veteran 
argues that, even if his sons received checks, he should only 
be required to repay the excess compensation benefits 
received during July and August 1999.  The veteran included a 
copy of a July 1, 1999 check issued to one of his sons.  He 
stated that a trace on the check issued to his other son had 
not been completed.  

In May 2001 the Board remanded the case to the RO for 
additional development.  Since the veteran argued that his 
sons did not receive the checks or did not cash them, the 
Board requested the RO to adjudicate the issue whether the 
creation of the overpayment of VA compensation benefits was 
valid.  

In a June 2001 statement, the veteran argued that the VA was 
at fault in the creation of the overpayment.  He argued VA 
failed to stop paying additional compensation for eight 
months and this resulted in the overpayment.  He argued that 
the VA was responsible for ensuring that he was paid the 
proper compensation benefits.  

In two letters dated in August 2001, J-1 stated he could not 
continue full time enrollment because he did not receive any 
money from the VA.  He stated that he never received a check 
from the VA and he believes it may have been stolen at the 
same time his wallet was stolen.  

In a September 2001 statement, the veteran stated that both 
checks issued in July 1999 were stolen from the mail.  He 
stated that the checks were cashed by the person who stole 
them.  He again stated that VA was at fault because they 
waited until July 1999 to issue the checks, which were many 
months after they began school.  He contended that his 
overpayment should be limited to the time the initial checks 
were issued.  

In a September 2001 Financial Status Report, VA Form 20-5655, 
in support of his claim for waiver, the veteran listed a 
$3,330.00 monthly net income for himself and a $927.90 
monthly net income for his spouse.  The total net monthly 
income for himself and his spouse was $4,257.90.  He listed 
his monthly expenses as $3,691.19.  This represented monthly 
$2,605.00 in living expenses and $1,086.19 in monthly 
payments on installment contracts and other debts.  He also 
listed total assets in the amount of $17,000.00.  He reported 
that he had already repaid the VA compensation overpayment.  

The evidence shows that the RO obtained United States 
Treasury records, which indicate that both July 1999 Chapter 
35 benefits checks were sent to the listed address for the 
veteran's sons and they were cashed.  The evidence shows the 
United States Treasury Check Claims office sent two check 
claims packets were sent to J-1 but were not returned.  The 
RO notified the veteran of this information by letter in 
March 2003.  The RO notified him that the issue regarding the 
validity of the overpayment had not been resolved in his 
favor.    

In September 2003 the RO sent another letter to the veteran 
requesting that his sons complete and return the enclosed FMS 
Forms 1133, Claim Against the United States for the Proceeds 
of a Government Check.  These forms were not returned and no 
further response has been received from the veteran.  

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
held, in part, that the VCAA is not applicable to cases 
involving waiver of indebtedness.  Therefore, the Board will 
proceed with consideration of the veteran's appeal.

Criteria

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Analysis
I.  Validity

In the present case, it appears that the veteran is not 
challenging the propriety of the creation of the 
indebtedness.  A grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance.  See Donovan v. West, 11 Vet. App. 481 (1998); 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

In Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991), the 
CAVC held that, before a claim for waiver of an overpayment 
may be adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  See VAOGCPREC 6-98.  

In the May 2001 remand decision, the Board referred the issue 
of whether the creation of the overpayment of VA compensation 
benefits in the calculated amount of $2,963.60 was proper.  
See Schaper v. Derwinski, 1 Vet. App. at 434- 435.

In July 2001, the RO determined that the overpayment of VA 
compensation benefits was properly created when the veteran's 
sons cashed their first Chapter 35 benefits checks in July 
1999.  The RO proposed a reduction of the veteran's 
compensation benefits by the discontinuing the additional 
allowance for his sons.  The RO notified him of this decision 
by letter dated in July 1999, which included notice of the 60 
day period to respond to the proposed reduction.  The veteran 
did not respond.  Consequently, in September 1999 the RO 
reduced his award, effective January 19, 1999, and this 
resulted in the creation of the overpayment.  The RO notified 
him of this determination by letter dated July 24, 2001.  The 
veteran did not respond.  Therefore, the issue in this case 
is limited to the request for waiver.  

II.  Waiver

In this case, the Board finds that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302.  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  The 
evidence shows that the veteran and his sons submitted 
applications for Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35, VA Forms 22-5490, for J-1 and J-2 on 
January 19, 1999.  They submitted two additional applications 
in April 1999.  These applications were for J-1 and J-2 and 
both were signed on April 27,1999.  The veteran as the parent 
also signed both applications.  Each claimant certified that 
he understood the effects of an election of Chapter 35 
benefits and that they each elected to receive such benefits 
from January 27, 1999.  At the time they submitted the 
applications both sons were 20 years old.  

The evidence shows the RO approved payment of the educational 
benefits in June 1999.  By letter dated July 6, 1999, the RO 
notified the veteran that their election and receipt of 
Chapter 35 educational benefits was final and could not be 
changed.  The evidence shows that the benefit payments were 
issued to J-1 and J-2 on July 1, 1999, based on their 
enrollment in 4 units of college classes for the period 
January 19, 1999, through May 28, 1999.  The RO explained 
that further payments of compensation based on school 
attendance after their 18th birthday were prohibited once 
they cashed their first check under Chapter 35.  The RO 
specifically notified him that this would result in an 
overpayment of compensation that would result in repayment.  

By letter dated September 9, 1999, the RO removed J-1 and J-2 
from the veteran's compensation award, effective January 19, 
1999, based on the notification from the VA Educational 
Center in Muskogee, Oklahoma, that they had elected and were 
in receipt of Chapter 35 educational benefits.  The RO also 
notified the veteran that this action would create an 
overpayment of benefits.  Later that month, the RO notified 
the veteran that an overpayment in the amount of $2,693.60 
had been created.  

The veteran argues that the VA was at fault in the creation 
of the overpayment.  He argues VA failed to stop paying 
additional compensation for eight months and this resulted in 
the overpayment.  He argued that the VA was responsible for 
ensuring that he was paid the proper compensation benefits.  
The veteran argues that his sons did not receive any money 
from VA for educational expenses while they were actually 
attending school.  He argues that his sons had to drop 
classes in March 1999 because they did not have money to pay 
for books.  He has indicated that the first check was issued 
in July 1999, which was subsequent to that semester, and 
"[t]hey never received the check or cashed them."  

This argument has no merit.  The veteran and his sons were on 
notice that they had been approved for Chapter 35 educational 
benefits, effective January 19, 1999.  They were also on 
notice that this election could not be changed after they 
cashed their first check.  The fact they were issued these 
checks beginning in July 1999 does not change the fact that 
their actions in cashing those checks resulted in the 
overpayment of compensation benefits to the veteran.  The 
evidence clearly shows the checks were cashed.  

The veteran argued that J-1 and J-2 did not receive the 
checks and did not cash them.  In two letters dated in August 
2001, J-1 stated that he never received a check from the VA 
and he believes it may have been stolen at the same time his 
wallet was stolen.  In a September 2001 statement, the 
veteran stated that both checks issued in July 1999 were 
stolen from the mail.  He stated that the person who stole 
them cashed the checks.  

Despite this argument the evidence shows that the RO obtained 
United States Treasury records indicating that both July 1999 
Chapter 35 benefits checks were sent to the listed address 
for the veteran's sons and they were cashed.  The evidence 
shows the United States Treasury Check Claims office sent two 
check claims packets to J-1 but they were not returned.  In 
September 2003, the RO sent another letter to the veteran 
requesting that his sons complete and return the enclosed FMS 
Forms 1133, Claim Against the United States for the Proceeds 
of a Government Check.  These forms were not returned and no 
further response has been received from the veteran.  In this 
case the veteran, J-1 and J-2 have failed to provide 
corroboration for the allegation that they did not cash their 
educational benefits checks because they had been stolen.  
The Board finds that the veteran was at fault in the creation 
of the overpayment and VA was not at fault.  

Alternatively, the veteran argues that, even if his sons 
received checks, he should only be required to repay the 
excess compensation benefits received during July and August 
1999.  The Board finds that waiver of recovery of the 
additional allowance received from January to June 1999 would 
constitute unjust enrichment to the veteran.  The veteran and 
his sons had the right not to elect to received Chapter 35 
educational benefits, but they elected to receive this 
benefit in lieu of additional compensation the veteran 
received by virtue of his sons.  Allowing him to keep the 
additional compensation allowance would constitute unjust 
enrichment in his favor.  

Finally, the veteran argues that collection of the 
compensation overpayment would result in undue financial 
hardship for his family.  

The Board finds that the evidence does not demonstrate that 
the veteran or his family would experience undue financial 
hardship if required to re-pay the VA compensation benefits.  

The October 1999 Financial Status Report shows that the total 
net monthly income for himself and his spouse was $4,205.00.  
The total monthly expenses were $4,123.27.  Even without 
considering the reported $1,988.27 in monthly payments on 
installment contracts and other debts, the veteran still had 
an excess in come of over $100.00 that could be used toward 
monthly collection of the overpayment without even placing an 
undue financial on the veteran and his family.  The Board 
notes that many of the reported monthly payments were 
installment contracts and other debts.  These debts do not 
consist of basic necessities of life.  Moreover, the veteran 
owes the same obligation for repayment of his debt to 
government as any other private creditor.  

The February 2000 Financial Status Report shows that the 
monthly expenses exceeded the total monthly income because 
his spouse was temporarily out of work.  However, he stated 
that he was able to sell off assets to make up for any 
deficiency.  In fact, the Board notes that he reported more 
than $50,000.00 less in assets than he reported approximately 
four months earlier.  In any event, the total monthly 
expenses include $2,036.26 in monthly payments on installment 
contracts and other debts.  The veteran owes the same 
obligation for repayment of his debt to government as any 
other private creditor.  

The September 2001 Financial Status Report shows the veteran 
has adequate resources to repay the compensation benefits.  
Their total net monthly income exceeds their total monthly 
expenses by over $550.00 per month.  Clearly, he could repay 
the compensation benefits of $2,693.60 without experiencing 
undue financial hardship.  In fact, the veteran reported at 
that time that he had already repaid the VA compensation 
overpayment.  

In addition, the Board notes the evidence does not reflect 
that denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which the benefits 
are intended, and there is no persuasive evidence that any 
reliance on overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  Therefore, recovery of the compensation 
overpayment would not be against equity and good conscience.  

The Board finds that the evidence is not evenly balanced in 
this case and is against the claim for waiver.  The Board 
concludes that recovery of the overpayment of compensation 
benefits in the amount of $2,693.60 would not violate the 
standard of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).  


ORDER

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $2,693.60 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



